                     In the United States District Court
                      for the Southern District of Ohio
                              Western Division
 _____________________________________________________________________

 RHONDA DILLOW,

        On behalf of herself and those           Case No. 1:16-cv-612
        similarly situated,

                 Plaintiff,                      Judge Timothy S. Black

        v.

 HOME CARE NETWORK, INC., et al.,

           Defendants.
 _____________________________________________________________________

         ORDER GRANTING PLAINTIFF’S UNOPPOSED MOTION
               FOR FINAL SETTLEMENT APPROVAL AND
           GRANTING PLAINTIFF’S MOTION FOR AWARD OF
                  ATTORNEYS’ FEES AND EXPENSES
 _____________________________________________________________________

       Before the Court are Plaintiff’s unopposed motion for final approval of the class

action settlement (Doc. 62), Plaintiff’s motion for an award of attorneys’ fees and

expenses (Doc. 63), and the oral arguments presented by counsel at the fairness hearing

on September 18, 2018. For the reasons stated below, the Court grants both motions.

                                     I.   BACKGROUND

             a. Litigation History

       This is a wage and hour lawsuit brought on behalf of a class of home healthcare

workers. Plaintiff alleges that she and similarly situated workers were not paid overtime

wages from January 1, 2015 until approximately March 2016. (Doc. 24, ¶¶ 39–40).


                                             1
Plaintiff alleged that, due to change in the Department of Labor’s Regulations, effective

January 1, 2015, she and her fellow home healthcare workers were entitled to overtime

wages under the Fair Labor Standards Act and the Ohio Minimum Fair Wages Standard

Act. (Doc. 24, Counts 1 and 2). Moreover, Plaintiff alleges that because Defendants

failed to pay those wages, they also violated the Ohio Prompt Pay Act, O.R.C. § 4113.15.

(Doc. 24, Count 3).

       On December 16, 2016, Defendants moved for partial summary judgment on the

issue of when the new DOL Regulation became effective. (Doc. 15). The Court

previously detailed the background of the regulatory change. (Doc. 26). In sum, the

DOL amended its regulations related to “companionship services,” thereby entitling

certain workers to overtime wages under the FLSA. See Application of the Fair Labor

Standards Act to Domestic Service, 78 Fed. Reg. 60454, 60455 (Oct. 1, 2013). The

amendments’ effective date was January 1, 2015. Id. Because the United States District

Court for the District of Columbia held the DOL had exceeded its rule-making authority,

but was later reversed, there was a question as to when the amendment truly became

effective. (Doc. 26). This Court held that, because judicial decisions apply retroactively,

the amendments’ effective date was January 1, 2015. Id. Accordingly, the Court denied

Defendants’ Motion for Partial Summary Judgment. Id.

       On January 27, 2017, Plaintiff moved for conditional certification of a collective

action and Rule 23 class certification. (Doc. 20). On June 5, 2017, the Court granted

Plaintiff’s motion. (Doc. 31).



                                             2
       Following the Court’s Order granting certification, Plaintiff’s counsel sent notice

of this lawsuit to approximately 305 class members. (Doc. 62, PAGEID 1509). Seventy-

one individuals joined the lawsuit or about 23% of the total class. Id. One person

excluded herself. (Doc. 40).

       On March 27, 2018, Plaintiff moved to preliminarily approve the parties’

settlement agreement. (Doc 58). On April 17, 2018, the Court granted Plaintiff’s

motion. (Doc. 60). Plaintiff then sent notice to all class members regarding the

settlement. (Doc. 62, PAGEID 1510). No class members objected or excluded

themselves. Id.

          b. Payments to Class Members

       This case has one unusual aspect relevant to evaluating the parties’ settlement

agreement—Defendants elected to pay class members their unpaid overtime wages prior

to the parties reaching a formal settlement agreement. (Doc. 62, PAGEID 1508–9).

These payments occurred in two stages. Id.

       First, at around the same time that Plaintiff filed this lawsuit, Defendants began to

pay class members for any overtime wages earned from approximately October 13, 2015

to April 2016. Id. Defendants made those payments, totaling $122,315.30 over the

course of three months. Id. Though there is some dispute among the parties as to

whether these payments were made as a result of this lawsuit, neither party counts these

payments as a benefit Plaintiff achieved for the class for purposes of this settlement and

proposed fee award.



                                             3
      Second, following the Court’s denial of Defendants’ motion for partial summary

judgment, Defendants voluntarily paid the class members an additional $435,252.20 in

overtime wages earned from January 1, 2015 to approximately October 2015. Id.

      The Court notes that Defendants’ handling of this situation and the Court’s

February 27, 2017 Order is commendable. In doing so, the Court does not disagree that

FLSA settlements “generally require approval by a district court or the United States

Department of Labor.” Johnson v. Kestrel Eng’g, Inc., No. 2:15-cv-2575, 2016 WL

7655249, at *1 (S.D. Ohio Sept. 22, 2016). However, Defendants’ actions in promptly

addressing the claims in this case should not go unrecognized.

          c. The Settlement Agreement

      The parties’ settlement agreement obligates Defendants to pay $113,224.67 (in

addition to the above amounts) allocated to three categories of payments and damages.

(Doc. 62, PAGEID 1511).

      First, Defendants will pay $14,224.67 to class members for unpaid overtime

wages. Id. This, combined with the payments noted above will mean that class

members, regardless of whether they joined this lawsuit, will receive 100% of their

unpaid overtime wages. Id.

      Second, Defendants will pay $56,000 divided equally among the 197 class

members who have at least one pay period of alleged unpaid overtime wages during the

October 2015 to April 2016 time period. Id. Each of those class members will receive an

additional $284.26 to account for Ohio Prompt Pay Act liquidated damages. Id.



                                            4
         Third, Defendants will pay $43,000 divided among the class members who joined

the lawsuit. Id. This amount will be divided on a prorated basis, based on each class

members’ alleged FLSA liquidated damages. Id. This will give each opt-in class

member approximately 35.5% of their alleged FLSA liquidated damages. Id.

         In addition to the above, Defendants have agreed to pay the named Plaintiff an

$8,500 service award, subject to this Court’s approval. Id. Finally, in addition to these

amounts, Defendants have agreed to pay the class’s reasonable attorney’s fees and

expenses, as determined by this Court. Id. These two issues are discussed in further

detail below.

   II.      ANALYSIS

            a. The parties’ settlement is fair and reasonable.

         Before a district court approves a settlement, the Court must find that the

settlement is “fair, reasonable, and adequate.” Johnson v. Midwest Logistics Sys., Ltd.,

Case No. 2:11-cv-1061, 2013 WL 2295880, at *4, 2013 U.S. Dist. LEXIS 74201, at *9

(S.D. Ohio May 24, 2013) (citation omitted). In the Sixth Circuit, district courts consider

seven factors in determining whether a class settlement is fair, reasonable, and adequate:

(1) the risk of fraud or collusion; (2) the complexity, expense and likely duration of the

litigation; (3) the amount of discovery engaged in by the parties, (4) the likelihood of

success on the merits; (5) the opinions of class counsel and class representatives; (6) the

reaction of absent class members; and (7) the public interest. UAW v. Gen. Motors Corp.,

497 F.3d 615, 631 (6th Cir. 2007). As set forth below, each of these factors weighs in

favor of approving the parties’ settlement.

                                               5
                  i. The Risk of Fraud or Collusion

       The evidence before the Court clearly reflects that the Settlement Agreement is the

product of arms-length negotiations conducted by experienced counsel on both sides.

Nothing before the Court suggests that the Settlement is the result of fraud or collusion.

       The Court notes that, at the fairness hearing, counsel described the negotiations as

involving numerous, detailed settlement proposals, which included law and argument,

and additional oral negotiations. This is indicative of arms-length negotiations. Moreover,

the parties reached the settlement after the Court decided two significant legal issues in

the case—class certification and Defendants’ motion for partial summary judgment—and

after the parties conducted the discovery necessary to evaluate the parties’ claims and

defenses. See In re Inter-Op Hip Prosthesis Liab. Litig., 204 F.R.D. 359, 380 (N.D. Ohio

2001) (“when a settlement is the result of extensive negotiations by experienced counsel,

the Court should presume it is fair”).

                 ii. The Complexity, Expense and Likely Duration

       From the outset, the Court notes that wage and hour class and collective actions,

such as this, are inherently complex and time-consuming. Swigart v. Fifth Third Bank,

No. 1:11-cv-88, 2014 WL 3447947, at *7 (S.D. Ohio July 11, 2014). This case was no

exception.

       This case also presented a relatively novel legal question related to the DOL’s

regulatory change, noted above. During the fairness hearing, counsel for both parties

noted that an appeal would have been likely on this issue because the Sixth Circuit has



                                             6
not yet addressed the issue. See, e.g., Scheck v. Maxim Healthcare Services, Inc., 5:17-cv-

2480, 2018 WL 3772728, at *2 (N.D. Ohio Aug 9, 2018).

       Resolving these issues and the remaining discovery, procedural, merits, and

damages questions would have been risky, costly, and time consuming. Accordingly, the

litigation was difficult and complex, and this weighs in favor of the settlement.

                 iii. The Amount of Discovery Engaged in by the Parties

       The parties reached their settlement after having exchanged the most crucial piece

of evidence in this case—Defendants’ payroll records. (Doc. 62, PAGEID 1514). While

the parties did not conduct any depositions, in a wage and hour case based primarily on

payroll records, this is sufficient for the parties to properly evaluate their risks and fairly

settle the claims. The Court finds that this settlement resulted from informed negotiations

by experienced counsel.

                 iv. The Opinions of Class Counsel and Class Representatives

       The Class Representative, present at the fairness hearing, approves the Settlement

Agreement. Plaintiff’s counsel believes that the settlement is fair, adequate and

reasonable. (Doc. 62, PAGEID 1514). This factor weighs in favor of approval. See In re

Packaged Ice Antitrust Litig., Case No. 08-MD-01952, 2011 WL 717519, at *11, 2011

U.S. Dist. LEXIS 17255, at * 55 (E.D. Mich. Feb. 22, 2011) (“Class counsel’s judgment

that settlement is in the best interest of the class is entitled to significant weight, and

supports the fairness of the settlement”) (internal quotations and citations omitted).




                                                7
                  v. The Reaction of Absent Class Members

       The class’s reaction strongly supports approval. Out of 305 class members, none

rejected, objected, or excluded themselves from the settlement. One class member

excluded herself from the case during the original opt-in period (Doc. 40), and prior to a

settlement being reached, which does not bear on the class’s reaction to the settlement.

                 vi. The Public Interest

       Public policy favors settlement of class action lawsuits. Swigart v. Fifth Third

Bank, No. 1:11-cv-88, 2014 WL 3447947, at *4 (S.D. Ohio July 11, 2014). This case is

no exception. The settlement provides relief to the class members, avoids further

litigation in a complex case, and frees the Court’s judicial resources. Accordingly, the

Court finds that this factor weighs in favor of approving the proposed Settlement because

the public interest is served by resolution of this action.

                vii. Overall Settlement Terms

       The Court finds that the settlement provides a fair, adequate, and reasonable

resolution to this lawsuit. Combined with Defendants’ prior unpaid wage payments, the

agreement provides class members, regardless of whether they joined the case, 100% of

their unpaid overtime wages. (Doc. 62, PAGEID 1513). The agreement also provides

class members who joined the case an additional 35.5% of their unpaid wages as FLSA

liquidated damages. Id. Finally, the agreement provides an additional $284.26 to those

class members with at least one pay period after October 2015. The Court finds this is a

good result for the class members and appropriately accounts for the risk of going

forward with the litigation.

                                               8
       The Court GRANTS Plaintiff’s unopposed motion for final approval of the

parties’ settlement agreement.

             b. Fees, Expenses, and Contribution Awards

                   i. Plaintiff’s counsel are entitled to their requested fee

       Plaintiff’s counsel have requested an order approving the payment of $185,658.73

in attorney’s fees. (Doc. 63). In this case, the settlement agreement provides that the

attorneys’ fees will be paid separately from and in addition to the money going to the

class. (Doc. 63, PAGEID 1537).

       Defendants agree that Plaintiff’s counsel are entitled to a fee award but dispute the

amount of the award. (Doc. 64). Defendants suggest that “any fee should be at most

$76,000.” Id. at PAGEID 1574.

       District courts may award reasonable attorneys’ fees and expenses from the

settlement of a class action under Rules 54(d)(2) and 23(h). See Lowther v. AK Steel

Corp., Case No. 1:11-cv-877, 2012 WL 6676131, at *1, 2012 U.S. Dist. LEXIS 181476,

at * 2 (S.D. Ohio Dec. 21, 2012). When assessing the reasonableness of a fee petition,

district courts engage in a two-part analysis. See In re Cardinal Health Inc. Sec. Litig.,

528 F. Supp. 2d 752, 760 (S.D. Ohio 2007). First, the district court determines the

method for calculating fees: either the percentage of the fund approach or the lodestar

approach. Id. (citation omitted). Second, the court must analyze the six factors set forth

by the Sixth Circuit in Ramey v. Cincinnati Enquirer, Inc., 508 F.2d 1188, 1196 (6th Cir.

1974). Id.



                                              9
                         1. The Court adopts the percentage approach.

       In the Sixth Circuit, district courts have the discretion to determine the appropriate

method for calculating attorneys’ fees in light of the unique characteristics of class

actions in general, as well as the particular circumstances of the actual cases pending

before the Court, using either the percentage or lodestar approach. In re Cardinal Health

Inc. Sec. Litigs., 528 F. Supp. 2d at 761. In the Southern District of Ohio, the preferred

method is “to award a reasonable percentage of the fund, with reference to the lodestar

and the resulting multiplier.” Connectivity Sys. Inc. v. Nat'l City Bank, Case No. 2:08-cv-

1119, 2011 WL 292008, at *13, 2011 U.S. Dist. LEXIS 7829, at *34 (S.D. Ohio Jan. 26,

2011) (citation omitted).

       Although this case is not precisely a common fund case (as the funds going to pay

for attorneys’ fees and costs are to be paid under the Settlement Agreement separate and

apart from the money that goes to the wages and liquidated damages to the class

members), nonetheless, the common fund analysis properly applies. Merkner v. AK Steel

Corp., No. 1:09-cv-423, 2011 WL 13202629, at *1 (S.D. Ohio Jan. 10, 2011). The Court

finds that the percentage approach is proper in this case.

       To determine the amount of the “fund” for purposes of this analysis, courts include

all amounts benefitting the class, including those amounts typically born by the class,

such as attorneys’ fees and notice and administration costs. As the Sixth Circuit

explained, when conducting a percentage of the fund analysis, “Attorney’s fees are the

numerator and the denominator is the dollar amount of the Total Benefit to the class

(which includes the ‘benefit to class members,’ the attorney’s fees and may include costs

                                             10
of administration).” Gascho v. Glob. Fitness Holdings, LLC, 822 F.3d 269, 282 (6th Cir.

2016). To determine the amount of the benefit conferred, courts look to the total amount

made available to the class, rather than the amount ultimately claimed by class members.

Boeing Co. v. Van Gemert, 444 U.S. 472, 480-81, 100 S.Ct. 745, 62 L.Ed.2d 676 (1980).

       Here, the settlement will result in a total benefit to the class of at least

$745,457.23: $556,976.87 in payments to class members, $185,658.73 in attorneys’ fees,

and $2,821.63 in expenses. Plaintiff’s fee request is 24.9% of this amount. Defendants

argue that the fee and expense award should not be considered when calculating the

common fund amount. (Doc. 64, PAGEID 1571). The Sixth Circuit, however, has

instructed that the Court should consider those items in the calculation. Gascho, 822

F.3d at 282.

       Even if the Court did not consider fees and expenses as part of the class’s benefits,

Plaintiff seeks 33% of the amount directly going to the class members. Under either

calculation, whether 24.9% or 33%, this Court finds Plaintiff’s request is reasonable and

well within the ranges of fees typically approved by courts in the Sixth Circuit. See In re

Broadwing, Inc. ERISA Litig., 252 F.R.D. 369, 380-81 (S.D. Ohio 2006) (“Attorneys fees

awards typically range from 20 to 50 percent of the common fund”) (collecting cases); In

re Telectronics Pacing Sys., Inc., 137 F. Supp. 2d 1029 (S.D. Ohio 2001) (“the range of

reasonableness ... has been designated as between twenty to fifty percent of the common

fund”); In re S. Ohio Corr. Facility, 173 F.R.D. 205, 217 (S.D. Ohio 1997), rev’d on

other grounds, 24 Fed. Appx. 520 (6th Cir. 2001) (“[t]ypically, the percentage awarded

ranges from 20 to 50 percent of the common fund”).

                                               11
                          2. The Ramey factors

       In reviewing the reasonableness of the requested fee award, the Sixth Circuit

requires district courts to consider six factors, known as the Ramey factors: (1) the value

of the benefits rendered to the class; (2) society’s stake in rewarding attorneys who

produce such benefits in order to maintain an incentive to others; (3) whether the services

were undertaken on a contingent fee basis; (4) the value of the services on an hourly basis

(the lodestar cross-check); (5) the complexity of the litigation; and (6) the professional

skill and standing of counsel on both sides. Ramey, 508 F.2d at 1196. Here, each of

these factors weighs in favor of granting the requested fee.

       First, Plaintiff’s counsel’s work resulted in significant benefit to class members

whereby each class member will receive at least 100% of their unpaid wages, and, in

many cases, will receive more. The settlement provides tangible relief to class members

now and eliminates the risk and uncertainty parties would otherwise incur if this litigation

were to continue. The fact that there have been no opt-outs to the settlement and no

objections demonstrates that class members recognize the settlement’s substantial benefit.

See Hainey v. Parrott, 617 F. Supp. 2d 668, 675 (S.D. Ohio 2007) (“a small number of

objections, particularly in a class of this size, indicates that the settlement is fair,

reasonable and adequate”).

       Second, the Court finds that there is a benefit to society in ensuring that claimants

with smaller claims may pool their claims and resources, and attorneys who take on class

action cases enable this. See Moore v. Aerotek, Inc., Case No. 2:15-cv-2701, 2:15-cv-

1066, 2017 WL 2838148, at *8, 2017 U.S. Dist. LEXIS 102621, at * 26 (S.D. Ohio June

                                               12
30, 2017) (citation omitted). This is particularly true in the wage and hour context, where

often, as here, class and collective actions allow a large number of low-wage workers

recover unpaid wages. Here, Plaintiff’s counsel’s effort resulted in a tangible reward for

the class members. Many of the class members would not have been able or willing to

pursue their claim individually, and many would likely not even be aware they had a

claim against Defendant. Id. Society has a stake in rewarding attorneys who achieve a

result that the individual class members probably could not obtain on their own. Id.

(citation omitted).

       Third, despite the risks associated with prosecuting this case, Plaintiff’s counsel

litigated this matter on a wholly-contingent basis with no guarantee of recovery over a

period of more than two years. (Doc. 63, PAGEID 1542).

       Fourth, a lodestar cross-check, while unnecessary, also supports Plaintiff’s

counsel’s fee request. See Rikos v. Proctor & Gamble Co., No. 1:11-cv-226, 2018 WL

2009681, at *10 (S.D. Ohio Apr. 30, 2018). Under the lodestar calculation, the Court

multiplies the number of hours reasonably expended on the litigation by a reasonable

hourly rate. See Gascho, 822 F.3d at 279 (citation omitted). The Court then has the

discretion to enhance the lodestar with a separate multiplier that can serve as a means to

account for the risk an attorney assumes in undertaking a case, the quality of the

attorney’s work product, and the public benefit achieved. Id. at 279, 280.

       Here, Plaintiff’s counsel expended 234.3 hours litigating this case. (Doc. 62-4,

PAGEID 1532). Defendants do not dispute the reasonableness of the amount of hours

Plaintiff’s counsel expended, nor their overall lodestar of $63,978. (Doc. 64, PAGEID

                                             13
1569). Defendants note that “[d]espite a much higher hourly rate, this amount is actually

fairly close to the defense costs for the case, demonstrating that it represents the actual

cost to litigate the case.” Id. Defendants dispute, however, at least one of Plaintiff’s

counsel’s hourly rates and the lodestar multiplier. Id. at PAGEID 1573.

        With respect to the hourly rates used in this case by Plaintiff’s counsel’s primary

timekeepers, the Court finds the rates to be reasonable in light of counsel’s experience,

skill, and areas and level of expertise. In making this assessment, the Court uses its own

experience and knowledge of the relevant legal market, Plaintiff’s submissions (Docs. 63,

63-3, 63-4), counsel’s arguments at the fairness hearing, and counsel’s conduct during

this litigation. Moreover, the Court considered the Rubin Committee rates, adjusted for

2018.

 Attorney                Years in Practice      Requested Rate          Rubin Rate
 Mike Lore               25                     $675                    $506
 Andy Biller             13                     $400                    $448
 Andrew Kimble           7                      $325                    $380
 Eric Kmetz              3                      $250                    $283

        Using Plaintiff’s counsel’s customary hourly rates, the proposed fee award is

approximately 2.9 times the lodestar. The Court finds that this is well within the

acceptable range of multipliers for cases such as this. See, e.g., Swigart, 2014 WL

3447947, at *6 (finding a 2.57 multiplier was appropriate in an FLSA class/collective

action); see also Lowther v. AK Steel Corp., No. 1:11-cv-877, 2012 WL 6676131, at *5

(S.D. Ohio Dec. 21, 2012) (approving a 3.06 multiplier and citing cases that found

multipliers ranging from 4.3 to 8.5 to be reasonable); Castillo v. Morales, Inc., No. 2:12-



                                              14
cv-650, 2015 WL 13021899, at *7 (S.D. Ohio Dec. 22, 2015) (holding that a 2.5

multiplier is “typical of lodestar multipliers in similar cases”).

       Fifth, as noted above, this was a complex wage and hour class/collective action

that included a relatively novel legal question. The Court finds that this factor weighs in

favor of approval.

       Sixth, and finally, Plaintiff and Defendants are represented by highly experienced

counsel. All counsel are highly qualified and have substantial experience in federal

courts and class action litigation. (See Docs. 62-2; 63-4; 64-1). Plaintiff’s counsel has

substantial experience in wage-and-hour litigation. Castillo, 2015 WL 13021899, at *7

(referring to Mr. Biller).

       For these reasons, the Court determines the fees requested are reasonable, and

GRANTS Plaintiff’s Counsel’s request for fees in the amount of $185,658.73.

                             3. Plaintiff’s counsel are entitled to reimbursement of
                                expenses.

       Under the common fund doctrine, Plaintiff’s counsel are entitled to reimbursement

of all reasonable out-of-pocket expenses and costs incurred in the prosecution of claims

and in obtaining settlement. See In re Cardizem CD Antitrust Litig., 218 F.R.D. 508, 535

(E.D. Mich. 2003). Expense awards are customary when litigants have created a

common settlement fund for the benefit of a class. Id. (quotation omitted).

       Here, Plaintiff’s counsel request $2,821.63 in expenses that have been incurred

prosecuting this case. (Doc. 63, PAGEID 1536). The limited expenses primarily include

filing fees and class notice-related fees. Upon review, all of Plaintiff’s Counsel’s


                                               15
expenses were reasonable and necessary in connection with litigating and resolving this

case and are therefore reimbursable. Defendants do not dispute that the fees are

reasonable and reimbursable.

       Accordingly, the Court GRANTS Plaintiff’s Counsel’s request for $2,821.63 in

expenses.

                 ii. The class representative is entitled to a contribution award.

       Under the terms of the settlement agreement, Plaintiff requests a service award of

$8,500. Courts typically authorize contribution (or “incentive” awards) to class

representatives for their often-extensive involvement with a lawsuit. See Estep v.

Blackwell, Case No. 1:06-cv-106, 2006 WL 3469569, at *5–6, 2006 U.S. Dist. LEXIS

89360, at * 15 (S.D. Ohio Nov. 29, 2006) (citations omitted). Such compensation to

named plaintiffs is typically justified where the named plaintiffs expend time and effort

beyond that of the other class members in assisting class counsel with the litigation, such

as by actively reviewing the case and advising counsel in the prosecution of the case. In

re S. Ohio Corr. Facility, 175 F.R.D. 270, 273 (S.D. Ohio 1997).

       Here, Plaintiff contributed her efforts to the lawsuit by providing information and

documents to her counsel, remaining informed and involved throughout the litigation,

contacting and consulting her counsel concerning the litigation, reviewing documents and

settlement proposals, and was willing to testify at a trial. During the fairness hearing,

Plaintiff’s counsel noted that, even with the incentive award, Plaintiff will receive less

money than some of the class members that she helped through this lawsuit.



                                             16
       The Court finds that, only through Plaintiff’s efforts did a large group of low-wage

workers receive a substantial amount of unpaid wages and liquidated damages. Plaintiff’s

efforts furthered the important public policies underlying the Fair Labor Standards Act.

The Court further finds that it is appropriate to reward plaintiffs, particularly in wage and

hour cases, who obtain excellent, tangible benefits for their fellow workers. In light of

these considerations, the Court finds that the proposed service award of $8,500 is modest.

       Accordingly, the Court GRANTS Plaintiff’s request for a service award of

$8,500.

                                    III.   CONCLUSION

       Based upon the foregoing, Plaintiff’s unopposed motion for final settlement

approval (Doc. 62) and Plaintiff’s motion for an award of attorneys’ fees and expenses

(Doc. 63) are GRANTED. Accordingly:

   1. Pursuant to Federal Rule of Civil Procedure 23(e)(2), the Court finds after a
      hearing and based on all of the parties’ submissions, the settlement
      agreement is fair, reasonable, and adequate. In reaching this conclusion, the
      Court considered the record in its entirety and heard the arguments of counsel
      for the parties. In addition, the Court has considered a number of factors,
      including: (1) the complexity, expense, and likely duration of the litigation;
      (2) the reaction of the class members to the settlement agreement; (3) the
      stage of proceedings and the amount of discovery completed; (4) the risks of
      establishing liability; (5) the risks of maintaining the class action through the
      trial; and (6) the reasonableness of monetary benefits to the class members.

   2. The terms and provisions of the Settlement Agreement are the product of
      thorough, arms-length negotiations among experienced and competent
      counsel. Approval of the Settlement Agreement will result in substantial
      savings of time, money and effort to the Court and the parties, and will further
      the interests of justice.




                                             17
   3. All class members who have not timely and validly filed opt-outs are thus
      class members who are bound by this Judgment and by the terms of the
      Settlement Agreement.

   4. Nothing in the Settlement Agreement, this Judgment, or the fact of the
      settlement constitutes any admission by any of the parties of any liability,
      wrongdoing, or violation of law, damages or lack thereof, or of the validity
      or invalidity of any claim or defense asserted in the Action.

   5. The Court has considered the submissions by the parties and all other
      relevant factors, including the results achieved and the efforts of Plaintiff’s
      counsel in prosecuting the claims on behalf of the class members. Plaintiff
      participated in the Action, acted to protect the Class, and assisted her counsel.
      The efforts of Plaintiff’s counsel have produced the Settlement Agreement
      entered into good faith, and which provides a fair, reasonable, adequate, and
      certain result for the Class. Plaintiff’s counsel have made application for an
      award of $185,658.73 in attorneys’ fees and $2,821.63 in expenses incurred
      in the prosecution of the Action on behalf of themselves and the other
      Plaintiff’s counsel. The combined total of the award is $188,480.36, which
      the Court finds to be fair, reasonable, and adequate under the circumstances.
      The Court hereby awards $188,480.36 as attorneys’ fees and expenses.
      Plaintiff’s counsel shall be responsible for distributing and allocating the
      Attorneys’ Fees and Expenses award to Plaintiff’s counsel in their sole
      discretion. Further, Plaintiff is entitled to a fair, reasonable and justified
      service award of $8,500, to be paid by Defendant.

   6. The Court hereby dismisses the Action with prejudice, and all Released
      Claims against each and all Released Persons, and without costs to any of the
      parties as against the others.

   7. Without affecting the finality of this Judgment, the Court reserves
      jurisdiction over the implementation, administration, and enforcement of this
      Judgment and the Settlement Agreement, and all matters ancillary thereto.

   8. The Clerk shall enter judgment accordingly, whereupon this case is
      TERMINATED on the docket of this Court.


Date:          10/3/18
                                                           Timothy S. Black
                                                           United States District Judge



                                             18
